Citation Nr: 1217886	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 Regional Office (RO) in Roanoke, Virginia rating decision.

The Veteran had a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current diabetes mellitus is etiologically related to a disease, injury, or event in service, to include exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, caused by, or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, the Board notes that a VCAA letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing, although he did not specifically note the bases of the prior determination and the element(s) of the claim that were lacking to substantiate the claim for benefits.  The VLJ, however, asked specific questions directed at identifying whether the Veteran met the criteria for service connection.

The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  In that regard, the VLJ discussed the Veteran's treatment history for his diabetes mellitus and the Veteran indicated that he had been diagnosed with diabetes mellitus in 1998 during treatment through VA.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard, the Board acknowledges that the medical evidence of record indicates treatment at the Perry Point, Maryland VAMC prior to August 2001, where the Veteran claims to have been diagnosed with diabetes mellitus in 1998, and these records have not been associated with the claims file.  The Board concludes that a remand for these records is not necessary, as the Veteran has not argued and there is no evidence to suggest that his treating professionals at that time attributed his diabetes to his military service, to include exposure to herbicides.  As such, the most these records could show is a diagnosis of diabetes mellitus.  As will be discussed, the November 2011 VA examiner accepted the Veteran's assertion of a diagnosis of diabetes mellitus in 1998, yet still concluded that it was less likely than not that his diabetes mellitus was caused by or related to military service.  In light of the foregoing, the Board concludes that the Veteran is not prejudiced by the absence of such records.  Id.

In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  To the extent that all SSA records have not been associated with the claims file, the Board finds that the Veteran is not prejudiced as the documents of record indicate that SSA benefits were claimed based on a low back disability, which is not on appeal.  As such, the Board finds that a remand to obtain any existing SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided a VA examination for his diabetes mellitus in November 2011.  The examiner diagnosed diabetes mellitus, but concluded that the diabetes was less likely than not incurred in or caused by the Veteran's military service.  The opinion was based on review of the claims file, the Veteran's representations, and physical examination.  As will be discussed, the opinion provider included rationale for the opinions.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service the above provision is not applicable.  

Alternatively, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id.  

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in Korea," 74 Fed. Reg. 36,640-48 (July 24, 2009).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange.

The Veteran believes that his current diabetes mellitus, type II, was caused by herbicide exposure while stationed in Korea from April 1951 to November 1951.  The Board acknowledges the Veteran's sincere belief that his current diabetes mellitus was caused by his military service.  In this case, however, the evidence fails to establish that the Veteran served along the DMZ during the timeframe where herbicides are documented to have been used.  The RO sent the Veteran's dates of service in Korea and unit records to the United States Armed Services Center for Research of Unit Records (USASCRUR) for a determination as to whether he may have been otherwise exposed to herbicides during his service in Korea.  See M21-1MR, part IV, subpart ii, ch. 2, section C, 10, o.  An April 2009 response indicated that there was no record of herbicide exposure.  

As such, presumptive service connection based on herbicide exposure is not warranted for the Veteran's current diabetes mellitus.  Moreover, given that the Veteran's service in Korea was not along the DMZ during the time period when herbicides were used and the absence of other objective evidence of herbicide exposure, exposure to herbicide is not presumed and service connection is not warranted on this presumptive basis for diabetes mellitus, type II.  

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records include a urinalysis that was negative for albumin and sugars at the time of his entrance examination in July 1950.  

Thereafter, on two separate occasions in December 1950 and January 1951, totaling over one month, the Veteran was hospitalized for swelling of his parotid glands.  During treatment for this condition in January 1951 urinalysis showed 1+ sugar.  A repeat urinalysis was negative and a blood test showed sugars within normal levels.  A subsequent February 1951 glucose tolerance test showed a normal blood sugar curve, but another urinalysis showed 2+ sugars.  A March 1951 urinalysis showed trace amounts of sugar and negative albumin.  A May 1951 urinalysis was negative for sugar and albumin.  In November 1951, the Veteran again reported swelling of the parotid glands.  A December 1951 urinalysis was negative for sugars or albumin, but several days later a blood chemistry test showed elevated albumin.

In May 1952, the Veteran reported recurrent attacks of upper abdominal stabbing pain with nausea that began prior to service.  On testing, urine was negative and the initial impression was gastroenteritis.  The treatment provider indicated that recent medical evaluation revealed no evidence of any organic basis for the complaints and it was considered a chronic conversion reaction.  On June 4 or 5, 1952, the Veteran was started on a modified insulin therapy for his recurrent gastric neurosis.  Significantly, however, contemporaneous urinalysis was negative for albumin or sugars.  The record noted that there appeared to be some conscious exaggeration of his complaint, but that he was admitted for treatment to afford him the benefit of the doubt.  On June 12, 1952, however, the insulin therapy was discontinued because the Veteran was totally uncooperative about the treatment.  He would not stay in bed after receiving the insulin, ate before he should, and was surly with the nurses.  

An August 1952 urinalysis was negative for sugars or albumin.  The Veteran's October 1952 separation examination included a urinalysis that was negative for albumin and sugars.  The examination included a diagnosis of bilateral parotid enlargement; without masses; with normal sialograms; and negative chest x-ray, CBC, urine, and sedimentation rate.  In a contemporaneous Report of Medical History the Veteran denied a history of albumin or sugars in the urine.  

After service, the Veteran brought a claim for entitlement to service connection for a disability of the parotid glands.  As part of that claim, a February 1953 urinalysis was negative for albumin and sugars.  In a January 1996 private treatment record following a motor vehicle accident, the Veteran denied having diabetes mellitus.

An August 2001 VA treatment record noted ongoing treatment with Glucophage for his diabetes.  An April 2002 VA treatment record noted during a pulmonary consultation that the Veteran had diabetes on oral agent control from 1989 to 1990.  

Based on the multiple showings of elevated blood pressure in service, the Veteran was afforded a VA examination in November 2011.   The examiner noted a current diagnosis of diabetes mellitus, type II.  The examiner noted review of the claims file.  Based on such review, the Veteran's representations, and physical examination, the examiner concluded that it was less likely than not that the Veteran's diabetes mellitus was incurred in or caused by any injury, event, or illness in service.  The examiner provided a very thorough rationale for the opinion provided.  The examiner discussed the Veteran's in-service diagnoses of sialadentitis, bilateral parotid glands, and gastric neurosis and the associated symptoms, which included recurrent vomiting and dehydration.  The Veteran reported experiencing routine vomiting in service.  The examiner noted that vomiting can cause dehydration and that the use of insulin and intravenous fluids might be required to reverse the serious adverse effects of the body secondary to vomiting.  In this case, the Veteran was treated in-service for dehydration secondary to his parotid gland problems, gastric neuritis, and vomiting.  The examiner explained that glucose levels rise when a body is dehydrated because the liquid in the blood is low in relation to the nutrients and waste products in the blood.  In conclusion, the examiner observed that the Veteran's multi-system symptoms were well documented with proper diagnostic studies, including Glucose Tolerance Testing, and treatments.  The Veteran was discharged in October 1952, but was not diagnosed with diabetes mellitus, type II, until 46 years later in 1998.  From service until that diagnosis there lacked supporting documentation of signs and symptoms associated with diabetes mellitus.

As outlined above, the Veteran has a current diagnosis of diabetes mellitus.  The crucial inquiry, therefore, is whether his diabetes mellitus was incurred in or caused by his military service.  Based on the evidence of record, the Board finds that the greater weight of probative evidence is against finding that the Veteran's current diabetes mellitus was incurred in or caused by his military service.

In reaching that conclusion, the Board finds the November 2011 VA examination report of significant probative value.  The opinions expressed therein were based on review of the claims file, consideration of the Veteran's statements, and physical examination.  Significantly, the medical professional provided an extensive rationale for the opinion that the Veteran's diabetes mellitus was not incurred in or caused by his military service.  The examiner exhaustively explained the reasons for the multiple showings of elevated blood glucose levels in service and how they did not evidence diabetes mellitus, but were the result of dehydration due to vomiting that was caused by his multiple in-service diagnosed disabilities.  The Board acknowledges the April 2002 VA record that indicated treatment for diabetes mellitus as early as 1989.  The examiner's opinion clearly was based on the multiple decades between service and diagnosis of diabetes mellitus and not on the specific date of the Veteran's diagnosis; therefore, the Board concludes that from the clear tenor of the examiner's opinion a diagnosis of diabetes mellitus some 37 years after service, rather than 46 years, essentially is de minimis and would not affect or alter that opinion.  Finally, the Board acknowledges that the examiner did not expressly discuss the Veteran's contentions, also articulated by his wife during the January 2012 Board hearing, that the Veteran had certain episodes and symptoms that they believed demonstrated the existence of diabetes mellitus at some point prior to his actual diagnosis.  In that regard, the Board finds it particularly significant that the Veteran indicated that when discussing his medical issues with his private physician over the years that the physician did multiple blood or urine tests that showed sometimes elevated and sometimes lowered glucose levels.  Despite these lay reports and medical evidence, however, the Veteran concedes that the private physician did not diagnose diabetes mellitus at any time while these episodes were occurring.  Thus, the Board concludes that the examiner's statement that from separation from service until 1998 there lacked supporting documentation of signs and symptoms associated with diabetes mellitus fully contemplated the Veteran's lay testimony regarding signs and symptoms he and his wife now attribute to diabetes mellitus, as contemporaneous medical examination did not find any indication that such problems were related to diabetes mellitus.

In addition, the Board has considered the Veteran's and his wife's contentions that his current diabetes mellitus was incurred in or caused by his military service, to include exposure to herbicides.  In that regard, the Board recognizes that the Veteran and other individuals are competent to report physical symptoms and other evidence of symptomatology, such as symptoms of high or low blood sugar levels, and their testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, lay persons are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran and his wife, as lay persons, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as an onset date of diabetes mellitus or a link between his current diabetes mellitus and his military service.  As such, the Board ascribes far more weight to the conclusions of the November 2011 medical professional who concluded that the Veteran's current diabetes mellitus was not incurred in or caused by any incident of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current diabetes mellitus and his military service.  The Board places more weight on the opinions of the competent VA medical professional who provided the November 2011 opinions, based on review of the medical records and claims file and interview of the Veteran, than on the Veteran's and his wife's lay assertions that his current diabetes mellitus was incurred in or caused by his military service.  As such, no finding of service connection is warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


